DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the computer program storage as claimed includes transitory storage media, note the electromagnetic wave.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hinderling (20140009604).
Referring to claims 1, 10, and 15, Hinderling shows a total station comprising:
a base (see figure 3 Ref 9);

an azimuthal angle encoder configured for measuring an azimuthal angle of the support (see paragraph 125);
a telescope rotatably arranged on the support around a horizontal axis, said telescope comprising (see figure 3 also see paragraph 130):
a laser unit configured for emitting a measuring beam along a beam axis (see figure 3 Ref 5),
a camera configured for capturing images with a field of view comprising the beam axis at least in part (see figure 3 Ref 4),
an elevative angle encoder configured for measuring an elevative angle of the telescope (see paragraph 83-85),
and
a computer unit (see paragraph 161 note the control unit) configured to:
receive from the camera a first image captured in a first face (see paragraph 46) and a second image captured in a second face (see paragraph 47), wherein in the second face the camera is rotated around the optical axis by between 170° and 190° relative to the first face, and wherein the fields of view of the camera in the first face and in the second face overlap at least in part (see paragraph 47 also see figure 2a and note paragraph 125 where figure 2A shows the process carried out by measuring the first and second face),
receive at least one of an azimuthal angle pair from the azimuthal angle encoder (see paragraph 125 note the horizontal axis uses the two measured angles to determine a difference and generates an error) or an elevative angle pair from the elevative angle 
match the first image and the second image with a relative rotation and a relative translation (see paragraph 89),
determine the relative rotation of the matched first image and second image (see paragraph 89),
determine the relative translation of the matched first image and second image (see paragraph 89),
based on the elevative angle pair or the azimuthal angle pair, the relative rotation, the relative translation, determining an instrument error comprising at least one of
a horizontal collimation error (see paragraph 189-190),
a vertical index error (see paragraph 189-190),
based on the instrument error, applying an angle offset to each reading of the elevative angle encoder or the azimuthal angle encoder (see paragraph 191).
Referring to claim 2, Hinderling shows wherein the camera is an on-axis-camera with an optical axis aligned with the beam axis, or an off-axis-camera with a known relative pose with regard to the laser unit (see figure 4).

Referring to claims 4 and 12, Hinderling shows wherein the respective algorithm is designed for analysing image features captured within the overlap of the fields of view of the camera in the first face and in the second face (see figure 10b also see figure 5b note 201 and 200).
Referring to claim 8, Hinderling shows the instrument error
comprises:
a tilting axis error of the horizontal axis (see paragraph 26).
Referring to claims 9 and 14, Hinderling shows wherein in the first face and in the second face, the telescope is pointing in a direction close to the vertical axis (see figure 10a and 10b note Ref 103 and 112).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6, 7, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hinderling (20140009604) in view of Kotzur (20160025491).

Kotzur shows a similar device that includes an Automatic Target Recognition (ATR)-system having an ATR-camera and a flash unit, said ATR-camera configured for capturing ATR-images of reflections of a flash emitted by the flash unit, wherein the camera is the ATR-camera (see paragraph 68-69).  It would have been obvious to include the ATR camera as shown by Kotzur because this is extremely common when detecting known targets, this adds no new or unexpected results.  
Referring to claims 7 and 13, the combination of calibration of Hinderling and the ATR camera as shown by Kotzur renders obvious the calibration of the first image pair and the second image pair of the first face and the second face because this type of camera is well known and adds no new or unexpected results.  
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110.  The examiner can normally be reached on M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUKE D RATCLIFFE/           Primary Examiner, Art Unit 3645